Citation Nr: 0104925	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-22 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for VA purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel



INTRODUCTION

The veteran had active naval service from June 1972 to 
February 1993, and died on December [redacted], 1993.

This appeal matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines, that advised 
appellant she could not be considered the veteran's surviving 
spouse for the purpose of receipt of VA death benefits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the appellant's claim has been obtained.

2.  The veteran and appellant were reportedly married on 
November [redacted], 1977; this marriage was dissolved by a 
Decree of Dissolution effective November [redacted], 1987.


CONCLUSION OF LAW

The appellant is not the veteran's surviving spouse for VA 
benefit purposes.  38 U.S.C.A. § 101(3) (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 
5106-7, 5126); 38 C.F.R. §§ 3.50(b), 3.206 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellant claims entitlement to recognition as the veteran's 
surviving spouse for purposes of receipt of VA death 
benefits, including dependency and indemnity compensation 
(DIC).  Appellant initially filed her claim for DIC in March 
1994, shortly after the veteran's death.  The veteran's death 
was found to be caused by a service-connected disability in 
June 1998.  However, appellant's claim for DIC was denied 
after the RO determined that her marriage to the veteran was 
terminated on November [redacted], 1987.

The Board notes at the outset that at the time the RO made 
its decision denying appellant status as veteran's surviving 
spouse (and at the time it issued its statement of the case 
(SOC)), a person claiming benefits as the surviving spouse of 
a veteran bore the burden of submitting "preponderating 
evidence" of a valid marriage at the time of the veteran's 
death; otherwise, the United States Court of Appeals for 
Veterans Claims (Court) held, the alleged spouse never 
attains the status of claimant.  See Aguilar v. Derwinski, 2 
Vet.App 21, 23 (1991).  The effect of this rule was to deny 
such a person any assistance from VA in developing facts 
pertinent to the claim, the benefit of the doubt with respect 
to any fact-finding, or even a determination of whether the 
claim was well grounded.  The RO specifically cited the 
Aguilar holding in its SOC.  However, the November 2000 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (the "VCAA"), fully eliminated any 
such distinction, redefining "claimant" simply as any 
individual applying for, or submitting a claim for, any 
benefit under the laws administered by VA.  

The VCAA also eliminates the concept of a "well grounded" 
claim, substantially modifies the circumstances under which 
VA's duty to assist claimants applies and specifies how that 
duty is to be discharged.  It affects claims pending on or 
filed after the date of enactment (as well as certain claims 
which were finally denied during the period from July 14, 
1999 to November 9, 2000).  Changes potentially relevant to 
the appellant's appeal include the establishment of specific 
procedures for advising the claimant and her representative 
of information required to substantiate a claim, and a 
broader VA obligation to obtain relevant records and advise 
claimants of the status of those efforts.

The Board has reviewed appellant's claim in light of the new 
legislation, and concludes that there has been substantial 
compliance with the provisions of the new law to allow the 
Board to proceed with appellate review at this time.  All 
relevant evidence pertinent to the issue of the veteran's and 
the appellant's marital status appears to have been obtained, 
and the SOC clarified what evidence would be required to 
establish status as the surviving spouse of the deceased 
veteran.  In fact, the appellant and her representative 
responded to VA's communications with additional argument on 
the proper "interpretation" of the dissolution decree.  The 
Board finds that no useful purpose would be served by 
delaying appellate review as all pertinent evidence has been 
obtained and the record shows that the appellant has been 
fully apprised of the applicable laws and regulations as well 
as what evidence would be necessary for her to prevail. 

Turning to the applicable law, the term "surviving spouse" 
means a person of the opposite sex who was married to the 
veteran at the time of the veteran's death.  38 U.S.C.A. 
§ 101(3) (West 1991); 38 C.F.R. § 3.50(b) (2000).  According 
to 38 C.F.R. § 3.206 (2000):

The validity of a divorce decree regular on its 
face, will be questioned by [VA] only when such 
validity is put in issue by a party thereto or a 
person whose interest in a claim for [VA] 
benefits would be affected thereby.  In cases 
where recognition of the decree is thus brought 
into question:

  (a) where the issue is whether the veteran is 
single or married (dissolution of a subsisting 
marriage), there must be a bona fide domicile in 
addition to the standards of the granting 
jurisdiction respecting validity of divorce;

In appellant's case, the evidence considered by the RO 
included a copy of a Judgment of Dissolution issued by the 
Superior Court of California for Alameda County terminating 
marital status and restoring appellant and the veteran to the 
status of unmarried persons effective November [redacted], 1987.  
The parties do not appear to have been represented by counsel or, 
if counsel was retained, no appearance was entered.  However, 
it is evident from the attachments incorporated by reference 
in the judgment that both parties reviewed and approved a 
stipulation to judgment affecting issues such as spousal 
support, child custody, child support and property division.  
The appellant has not advanced any contentions regarding the 
actual validity of the decree or the jurisdiction of the 
court over the action or her person.  Instead, her main 
contention goes to the interpretation to be assigned to the 
decree in question. 

In a statement on VA Form 9, received in November 1999, 
appellant alleges that the dissolution of marriage entered by 
the Superior Court was not a terminal separation of 
relationship for there were conditions for the welfare of the 
spouse and family.  Appellant further notes that the veteran 
never remarried.  The Board has reviewed the evidence of 
record including the appellant's submissions as to how the 
divorce decree should be evaluated, but the Board finds that 
her assertions regarding the significance of the failure of 
both parties to remarry and the continuing financial 
obligations set forth as part of the divorce decree have no 
merit.  The decree shows on its face that the parties were 
legally able to remarry after the effective date of the 
dissolution.  The fact that they did not remarry does not in 
any manner lead to the conclusion that they should be viewed 
as having still been married.  Moreover, any continuing 
support obligation did not undermine the dissolution of the 
legal marital relationship set forth in the decree.  Such 
continuing obligations are common in divorce situations.  The 
divorce decree in this case is regular on its face and 
persuasive evidence that the marriage was legally terminated 
prior to the veteran's death.  The appellant therefore cannot 
be viewed as surviving spouse of the veteran for VA purposes.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

